internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-106837-99 date date distributing controlled controlled shareholders a shareholders b shareholders c business a plr-106837-99 dear this is in response to a letter dated date in which rulings are requested regarding the federal_income_tax consequences of a proposed transaction additional information was received in letters dated june july and date the information submitted is summarized below distributing is a closely held family business engaged in business a the distributing shares are presently held in the following proportions shareholders a shareholders b shareholders c in order to resolve irreconcilable shareholder disagreements over the management of business a a separation of the business is proposed distributing has formed controlled and controlled with approximately one third of its operating_assets in each subsidiary a non pro_rata distribution of controlled and controlled is proposed so that after the distribution the shares of distributing controlled and controlled will be held as follows of distributing of controlled of controlled shareholders b shareholders c shareholders a distributing has no non-recourse liabilities in connection with the transaction proposed all of distributing’s recourse_liabilities will be refinanced and some of the refinanced liabilities will be assumed by either controlled or controlled each liability assumed will be assumed only by one corporation no liability assumed by either controlled or controlled will also be assumed by any other person the liabilities being assumed by controlled exceed the adjusted_basis of the assets being transferred to controlled the following representations have been made in connection with the proposed transaction a b the fair_market_value of the controlled and controlled stock to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange the five years of financial information submitted on behalf of distributing is representative of that corporation's present operation and with regard to such plr-106837-99 corporation except as disclosed there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing controlled and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled and controlled is carried out for the following corporate business purposes to resolve irreconcilable differences between the shareholders over the management of business a the distribution of stock of controlled and controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing controlled or controlled after the transaction except there will be a continuing program of annual gift giving to certain minor shareholders by their shareholder parents there is no plan or intention by either distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing controlled or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business no intercorporate debt will exist between distributing and controlled or controlled at the time of or subsequent to the distribution of the controlled and controlled stock the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the fair_market_value but not the total adjusted_basis of the assets transferred to controlled by distributing will equal or 3exceed the sum of the liabilities to be assumed by controlled c d e f g h i j plr-106837-99 k l m n o p distributing neither accumulated its receivables nor made extraordinary payment of its payable in anticipation of the transaction the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property payments made in connection with all continuing transactions between distributing controlled and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368and iv the distribution of controlled and controlled stock is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing controlled or controlled neither distributing controlled or controlled is an s_corporation within the meaning of code sec_1361 and there is no plan or intention by either distributing or controlled to make an s_corporation_election pursuant to code sec_1362 based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled and controlled of the assets associated with business a solely in exchange for all of the outstanding controlled and controlled stock and the assumption_of_liabilities followed by the distribution of all the controlled and controlled stock to distributing’s shareholders in exchange for their stock in distributing as described above will be a reorganization within the meaning of sec_368 distributing controlled and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon its transfer of assets to controlled in exchange for controlled stock and the assumption by controlled of distributing’s liabilities as described above sec_361 and sec_357 plr-106837-99 gain will be recognized to distributing to the extent that the liabilities to be assumed by controlled within the meaning of sec_357 exceed distributing’s adjusted bases in the assets transferred to controlled sec_357 no loss will be recognized to distributing in the transaction sec_361 controlled and controlled will recognize no gain_or_loss on the receipt of the assets of distributing in exchange for controlled or controlled stock sec_1032 controlled 2's basis of the assets received will be the same as the basis of such assets in the hands of distributing immediately prior to the exchange sec_362 controlled 1's basis of the assets received will be the same as the basis of such assets in the hands of distributing immediately prior to the exchange plus the amount of gain recognized under ruling above but in no event shall the basis of any property be increased above its fair_market_value sec_362 and d controlled 1's and controlled 2's holding_period for the assets received will in each case include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to and no amount will be included in the income of the shareholders of distributing upon their receipt of the stock of controlled or controlled from distributing sec_355 the holding_period of the controlled and controlled stock received by the shareholders of distributing will include the holding_period of their distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing controlled and controlled will be made under sec_1_312-10 no gain_or_loss will be recognized to distributing upon the distribution of its stock in controlled or controlled to its shareholders sec_361 the basis of the controlled and controlled stock in the hands of shareholders a and shareholders c after the distribution in each instance will be the same as the basis of the distributing stock surrendered by each in exchange therefor sec_358 plr-106837-99 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by debra carlisle chief branch
